272 F.2d 527
William C. CLAY, Appellant,v.Curtis REID, Superintendent, D. C. Jail, Appellee.
No. 15275.
United States Court of Appeals District of Columbia Circuit.
September 21, 1959.

Messrs. Hyman J. Cohen and Eugene Roberson, Washington, D. C., were on the brief for appellants.
Messrs. Oliver Gasch, U. S. Atty., and Carl W. Belcher and Louis M. Kaplan, Asst. U. S. Attys., entered appearances for appellee.
Before BAZELON, WASHINGTON and BASTIAN, Circuit Judges, in Chambers.
PER CURIAM.

Order

1
Upon consideration of appellee's motion to dismiss, of appellant's answer and of appellee's reply, and as we are of opinion that (at least insofar as appears from the papers now before us) appellant's present detention is pursuant to valid judgments of conviction entered in the United States District Court for the Southern District of Indiana, we deem it unnecessary to pass upon the authority of the Attorney General to transfer appellant from the National Training School for Boys to the Federal Reformatory at Terre Haute, Indiana. Accordingly, it is


2
Ordered by the court that this appeal is dismissed. 28 U.S.C. § 1915(d).